      Case 1:19-cv-00391-LG-RPM Document 515 Filed 07/12/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 ARC CONTROLS, INC.                                                     PLAINTIFF

 v.                                              CAUSE NO. 1:19CV391-LG-RPM

 M/V NOR GOLIATH in
 rem, and GOLIATH
 OFFSHORE HOLDINGS,
 PTE. LTD., in personam                                              DEFENDANTS

                                    consolidated with

 DAN BUNKERING
 (AMERICA) INC.                                                         PLAINTIFF

 v.                                               CAUSE NO. 1:19cv935-LG-RPM

 NOR GOLIATH in rem;
 GOLIATH OFFSHORE
 HOLDING PRIVATE
 LIMITED in personam;
 EPIC COMPANIES,
 LLC in personam;
 EPIC APPLIED
 TECHNOLOGIES, LLC                                                   DEFENDANTS


             ORDER GRANTING THE GOLIATH DEFENDANTS’
                  MOTION FOR RECONSIDERATION

      BEFORE THE COURT is the [502] Motion for Reconsideration filed by

Goliath Offshore Holdings, Pte. Ltd. and M/V NOR GOLIATH (sometimes

collectively referred to as “Goliath”). Goliath seeks reconsideration of this Court’s

[501] Memorandum Opinion and Order granting the [435] Motion for Partial

Summary Judgment filed by MARMAC, LLC, and denying the [418] Motion for

Summary Judgment filed by Goliath. The parties have fully briefed the Motion for
     Case 1:19-cv-00391-LG-RPM Document 515 Filed 07/12/21 Page 2 of 6




Reconsideration. After reviewing the submissions of the parties, the record in this

matter, and the applicable law, the Court finds that Goliath’s Motion should be

granted and that this Court’s [501] Memorandum Opinion and Order should be

amended to deny the [435] Motion for Partial Summary Judgment filed by

MARMAC, LLC.

                                  BACKGROUND

      The events relevant to this lawsuit arose out of an oil platform

decommissioning project conducted by Epic Companies, LLC. Epic filed for

bankruptcy protection, so numerous entities that provided goods and services for

the project were left unpaid. These aggrieved parties, including MARMAC, filed

claims seeking maritime liens against the vessel chartered by Epic, M/V NOR

GOLIATH. This Court granted MARMAC’s Motion for Partial Summary Judgment,

finding that MARMAC is entitled to a maritime lien on the M/V NOR GOLIATH.

The Court also denied Goliath’s Motion seeking summary judgment as to

MARMAC’s claim for a lien. Goliath now seeks reconsideration of these decisions.

                                   DISCUSSION

      Goliath filed its Motion to Reconsider pursuant to Fed. R. Civ. P. 59(e), but

the Motion is actually governed by Fed. R. Civ. P. 54(b) because no final judgment

has been entered in this case. See McClendon v. United States, 892 F.3d 775, 781

(5th Cir. 2018). Rule 54(b) permits the district court “to reconsider and reverse its

decision for any reason it deems sufficient.” Id.




                                          -2-
      Case 1:19-cv-00391-LG-RPM Document 515 Filed 07/12/21 Page 3 of 6




      M/V NOR GOLIATH’s work for Epic involved lifting the components of an

abandoned oil platform and placing them on material barges owned by MARMAC

for transport. MARMAC and others sued Goliath under the Commercial

Instruments and Maritime Liens Act (“CIMLA”), which provides that a person

providing “necessaries” to a vessel on the order of the owner or a person authorized

by the owner has a maritime lien on the vessel and may bring a civil action in rem

to enforce the lien. See 46 U.S.C. § 31342(a)(1), (2). “While not defining

‘necessaries,’ CIMLA furnishes an illustrative list: ‘repairs, supplies, towage, and

the use of a dry dock or marine railway.’” Martin Energy Servs., L.L.C. v. Bourbon

Petrel M/V, 962 F.3d 827, 831 (5th Cir. 2020) (quoting 46 U.S.C. § 31301(4)).

Goliath and MARMAC disagree over whether the services provided by the materials

barges were “necessaries” as to the NOR GOLIATH under CIMLA.

      Goliath correctly notes that “[w]hat is a ‘necessary’ is to be determined

relative to the requirements of the ship.” See Equilease Corp. v. M/V Sampson, 793

F.2d 598, 603 (5th Cir. 1986). It argues that this statement supports its argument

that the Court erred by focusing on M/V NOR GOLIATH’s needs on this particular

project instead of considering the vessel’s general capabilities. A closer look at the

Equilease opinion reveals otherwise, for the Fifth Circuit also explained:

      The term “necessary” under the FMLA includes most goods or services
      that are useful to the vessel, keep her out of danger, and enable her to
      perform her particular function. Necessaries are the things that a
      prudent owner would provide to enable a ship to perform well the
      functions for which she has been engaged.




                                          -3-
     Case 1:19-cv-00391-LG-RPM Document 515 Filed 07/12/21 Page 4 of 6




Equilease, 793 F.2d at 603 (emphasis added).1 The pertinent question is “what is

reasonably needed in the ship’s business . . . . And to determine this, regard must

be had to the character of the voyage or the employment in which the vessel is being

used.” J. Ray McDermott & Co. v. Off-Shore Menhaden Co., 262 F.2d 523, 525 (5th

Cir. 1959). The Fifth Circuit reiterated this analysis while reviewing the current

version of the statute, CIMLA. See Martin Energy, 962 F.3d at 831 (holding that

“necessaries” has a broad meaning that includes “things that a prudent owner

would provide to enable a ship to perform well the functions for which she has been

engaged”). As a result, under Fifth Circuit precedent, courts must focus on the

goods and services necessary for the vessel’s particular function for which it has

been engaged.

      In support of its Motion for Reconsideration, Goliath relies on a new affidavit

signed by its “Owner’s Representative,” Richard Currence, Jr. (Goliath’s Mot., Ex.

A, ECF No. 502-1). He testifies that “[t]he M/V NOR GOLIATH could perform its

function and has performed its function of performing heavy-lifts and

decommissioning oil and gas platforms without the use of material barges.” (Id.)

He explains that “[t]he M/V NOR GOLIATH has lifted entire platform components

and moved those components on its own propulsion to another location for use in a

Rig-to-Reef project without any assistance from another vessel or material barge.”




1“In 1988, CIMLA recodified the 1910 Federal Maritime Lien Act (‘FMLA’), 46
U.S.C. §§ 971-975, without changing its substance.” Martin Energy Servs., 962 F.3d
at 831.
                                         -4-
     Case 1:19-cv-00391-LG-RPM Document 515 Filed 07/12/21 Page 5 of 6




(Id.) He provides information concerning another project in which M/V NOR

GOLIATH removed a platform without assistance from a material barge.

      It appears undisputed that Epic chartered the M/V NOR GOLIATH to lift

pieces of the platform and place them on material barges that transported the

pieces to shore. Mr. Currence’s testimony does not provide enough factual

information for the Court to determine whether the material barges provided

necessary services to the M/V NOR GOLIATH in performing this work. For

example, it is unclear whether the M/V NOR GOLIATH could have safely lifted and

transported this particular platform on its own or why Epic would have utilized

material barges if they were unnecessary for completion of the project.

Nevertheless, the Court finds that Mr. Currence’s new testimony creates a genuine

issue of material fact that precludes summary judgment in favor of MARMAC. The

presence of genuine issues of material fact also precludes entry of summary

judgment in favor of Goliath as to MARMAC’s claim.

                                  CONCLUSION

      Goliath’s Motion for Reconsideration is granted. The Court’s prior [501]

Memorandum Opinion and Order is amended to deny the [435] Motion for Partial

Summary Judgment filed by MARMAC, LLC, for the reasons stated in this Order.

The [501] Memorandum Opinion and Order will remain unchanged in all other

respects.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [502] Motion

for Reconsideration filed by Goliath Offshore Holdings, Pte. Ltd. and M/V NOR



                                         -5-
     Case 1:19-cv-00391-LG-RPM Document 515 Filed 07/12/21 Page 6 of 6




GOLIATH is GRANTED. The Court’s prior [501] Memorandum Opinion and Order

is AMENDED to deny the [435] Motion for Partial Summary Judgment filed by

MARMAC, LLC, for the reasons stated in this Order.

      SO ORDERED AND ADJUDGED this the 12th day of July, 2021.

                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE




                                      -6-
